DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claims 16-23 are cancelled.  Claims 1-15 and 24 are pending in this application and examined in this Office Action.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/19/2019 has been considered by the examiner.

Grammar:
Claim 8 recites “wherein the differentiation inductor is chosen from ascorbic acid.” Because there is only one listed item, there are no other choices. Suggested claim language is “wherein the differentiation inductor is ascorbic acid.”
Claim 9 recites:  “wherein the cell transduction inductor is chosen from cyclic adenosine monophosphate (cAMP).” Because there is only one listed item, there are no other choices. Suggested claim language is “wherein the cell transduction inductor is cyclic adenosine monophosphate (cAMP).”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 24 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed “peripheral sensory neuronal cells” is a naturally occurring product.

Broadest Reasonable Interpretation of the claim as a whole

Claim 24 recites: Peripheral sensory neuronal (PSN) cells, produced by the method for inducing differentiation to peripheral sensory neuronal (PSN) cells, according to claim 1.

Claim 24 is directed to a peripheral sensory neuronal cell population produced by the method according to claim 1. As recited in claim 24, no structural characteristics are identified and therefore the characteristics of the product (peripheral sensory neuronal cell population) is not markedly different from the product’s naturally occurring counterpart in its natural state. The claimed product is described by function only and compounds having that function are taught in the art for the same purpose.  The claimed genus of peripheral sensory neuronal cells embraces naturally occurring peripheral sensory neuronal cell populations as shown by the document Jones et al (“Development and validation of an in vitro model system to study peripheral sensory neuron development and injury,” Scientific Reports | (2018) 8:15961) (Jones).  Jones discloses peripheral sensory neurons are part of the human peripheral nervous system (page 1, first full paragraph).  The claimed genus of peripheral sensory neuronal cells embraces naturally occurring products as shown by the reference.
Under Step 1 of the subject matter eligibility test for products and processes, it must be determined if the claim is to a process, machine, manufacture or a composition of matter.  In the instant case, claim 24 is directed to a peripheral sensory neuronal cell population (the product).  The claim is therefore directed to a statutory category, a product. 
	Under Revised Step 2A, prong 1 of the analysis (determining the Judicial Exceptions), it must be determined if the claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea.  In the instant case, the product is a naturally occurring product (peripheral sensory neuronal cell population) disclosed by Jones as being the same product found in nature.   Because the peripheral sensory neuronal cell population is the same as a product of nature, it falls within a judicial exception.
	Under Step 2A, prong 2 of the analysis, it must be determined whether the claim recites additional elements that amount to significantly more than the judicial exception.  In the instant case, the claim fails to recite any additional elements that integrate the judicial exception (the peripheral sensory neuronal cell population) into a practical application, and therefore the claim remains directed to a judicial exception invoking further analysis under step 2B.
	Under Step 2B, it must be determined if the claim recites additional elements that amount to significantly more than the judicial exception. In the instant case, claim 24 fails to recite any additional elements that amount to significantly more than the judicial exception.  Therefore, the claim as a whole does not amount to significantly more than the exception itself (there is no inventive concept in the claim) and is not eligible, thus concluding the eligibility analysis.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

I.	Claims 1, 3-15 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for inducing differentiation of human iPSCs to peripheral sensory neuronal cells, does not reasonably provide enablement for inducing differentiation from any human stem cell (which encompasses adult stem cells).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
Applicants specification discloses differentiation of human induced pluripotent stem cells to neural crest progenitor cells and further differentiation into peripheral sensory neurons. 

Claim 1 recites: 
METHOD FOR INDUCING DIFFERENTIATION TO PERIPHERAL SENSORY NEURONAL (PSN) CELLS, comprising:
(a) the provision of:
	(i) a cell culture comprising human stem cells; 
	(ii) a 3N medium; (ii) at least one SMAD pathway inhibitor;
(b) contacting said stem cell of (i) with (ii) and 
	(iii) on a first culture vessel from 2 to 22 days in vitro;
(c) contacting in a second culture vessel the primarily differentiated cells with 3N medium, supplemented with at least one mitogen, coated with polyornithine/laminin, wherein the primarily differentiated cells are maintained in said culture for up to 12 days;
(d) contacting the primarily differentiated cells with 3N medium, supplemented with at least one neurotrophic factor, at least one differentiation inductor and at least one cell transduction inductor, maintaining the primarily differentiated cells from 5 to 25 days in culture for obtaining the secondary differentiated cells;
(e) culturing the secondary differentiated cells from 2 to 22 days in conditioned medium from human epidermal keratinocytes neonatal (HEKn).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement. These factors include, but are not limited to:

(A) The breadth of the claims;  
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based   	on the content of the disclosure

(A) The breadth of the claims;  the claim is broad, encompassing any human stem cell such as human adult stem cells, at least one SMAD pathway inhibitor, more than one culture agent, different culture media and progenitor and mature peripheral sensory neurons.

(B) The nature of the invention (adult human stem cells):
The document  Hombach-Klonisch (“Adult stem cells and their trans-differentiation potential—perspectives and therapeutic applications,” J Mol Med (2008) 86:1301–1314) (Hombach-Klonisch) discloses that the transition of adult stem cells to other cell types (transdifferentiation) is controversial and the reported results could not be confirmed in subsequent investigations (page 1308, right column, bottom paragraph),  Hombach-Klonisch  reports that trans-differentiation has never been conclusively demonstrated in any experimental setting.  Hombach-Klonisch discloses that differentiation from a rare population of stem cells has never been excluded, or “trans-differentiation” events turned out to be misinterpretations caused by cell fusion resulting in nuclear reprogramming and changes in cell fate

(C) The state of the prior art (adult human stem cells): 
Hombach-Klonisch reports that trans-differentiation has never been conclusively demonstrated in any experimental setting.  Hombach-Klonisch discloses that differentiation from a rare population of stem cells has never been excluded, or “trans-differentiation” events turned out to be misinterpretations caused by cell fusion resulting in nuclear reprogramming and changes in cell fate

(D) The level of one of ordinary skill: one of ordinary skill in the art is usually a medical doctor or a Ph.D. 

(E) The level of predictability in the art (adult human stem cells): 
Hombach-Klonisch discloses trans-differentiation has never been conclusively demonstrated in any experimental setting. In every case, differentiation from a rare population of stem cells has never been excluded, or “transdifferentiation” events turned out to be misinterpretations caused by cell fusion resulting in nuclear reprogramming and changes in cell fate. The cited art teaches that utilizing adult stem cells for trans-differentiation is not known to occur reliably in the art. 

(F, G) The amount of direction provided by the inventor and working examples:  (adult stem cells): 
 the inventors have failed to provide guidance disclosing how to obtain peripheral neuronal sensory cells from adult human stem cells. 

(H) The quantity of experimentation needed (adult stem cells): 
due to the lack of guidance provided by the specification, the unpredictability in the art and the breadth of the claims, the specification is not enabling for a method of generating peripheral sensory neuronal cells from adult human stem cells.

II.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 and claims dependent therefrom, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, part (c), first line, recites “contacting in a second culture vessel the primarily differentiated cells.” The phrase “the primarily differentiated cells “lacks antecedent basis with parts (a) and (b) because there is no previous recitation of “primarily differentiated cells.”  
Claim 6 recites the phrase “such as FGF-2.”  The phrase is indefinite because it is not clear what other mitogens or other FGF family members are or are not included.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 	obviousness or nonobviousness.

1.	Claims 1-15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Studer et al (US 2013/0183674) (Studer) in view of Lee et al (“Human Sensory Neurons Derived from Induced Pluripotent Stem Cells Support Varicella-Zoster Virus Infection,” PLOS ONE, December 2012 | Volume 7 | Issue 120 (cited on IDS filed 12/19/2019 as document no 3), Denda et al (JP 2013-135637A 2013.7.11) (published as JP5904789)) and Kumamoto et al (“Coculture system of keratinocytes and dorsal-root-ganglion-derived cells for screening neurotrophic factors involved in guidance of neuronal axon growth in the skin,” Experimental Dermatology, 2014,23, 58–77) (Kumamoto).
	The English language machine translation (JP 2013-135637A 2013.7.11) is based on the Denda JP 2013-135637A 2013.7.11/ JP5904789 document.  A copy of each is submitted with this Office Action as is a copy of Kumamoto. 

This Studer reference is different from the Studer reference submitted on the IDS filed 12/19/2019. 

Studer discloses [0001] a method of directing the lineage specific differentiation of human induced pluripotent stem cells (hiPSCs) into peripheral sensory neurons [0004] (such as nociceptors) (the claimed “method for inducing differentiation to peripheral sensory neuronal cells (PSN) (claim 1). 
Studer discloses a cell culture [0007] of human induced pluripotent stem cells (hiPSCs) (the claimed “a cell culture comprising human stem cells;” claim 1, part (a)(i)) (the claimed “wherein said human stem cell is a human induced pluripotent  stem cell (hiPSC);” claim 2).  Studer discloses [0007] culturing the iPSCs in media comprising SMAD pathway inhibitors [0007] such as  SB431542, LDN1933189, SU5402, CHIR9902 (the claimed “at least one SMAD pathway inhibitor;” claim 1, (a)(iii)) (the claimed “wherein the SMAD pathway inhibitors are chosen from LDN193189, SB431542 and CHIR, or any mixture thereof.;” claim 3). 
Studer discloses [0273] cells were plated on a matrigel treated dish [0273] and cultured in media comprising LDN and SB431542 from day 0 to day 5 (the claimed “contacting said stem cell of (i) with (ii) and (iii) on a first culture vessel from 2 to 22 days in vitro;”  claim 1, part (b)), a range overlapping the claimed range of 2 to 22 days. 
Studer discloses [0078] further culture of the cells to obtain differentiated cells such as neural crest progenitor cells (the claimed “primarily differentiated cells;”  claim 1, part c) (the claimed “wherein the primarily differentiated cells are neural crest progenitor cells;” claim 5).  Studer discloses [0139] the neural crest cells expressed BRNA3 (the claimed “wherein the NCPCs express one or more markers selected from….BRN3a;” claim 11).
Studer discloses [0139]  culture of the neural crest stem cells (the claimed “primarily differentiated cells”) for one month (the claimed “wherein the primarily differentiated cells are maintained in said culture for up to 12 days,” claim 1, part c), a value encompassing the claimed “for up to 12 days.” Studer discloses [0273] culturing the cells in FGF-2 (the claimed “ mitogen;” claim 1 part (c)) (the claimed “mitogen chosen from… FGF-2;” claim 6). 
Studer discloses [0273] further culture of the primarily differentiated cells in medium into nociceptor cells (the claimed “secondary differentiated cells;” claim 1, part d) in media supplemented with NGF (the claimed “contacting the primarily differentiated cells in medium supplemented with at least one neurotrophic factor;” claim 1, part (d))( the claimed “neurotrophic factor is chosen from NGF;” claim 7). 
Studier discloses the cells were cultured for one month [0139] (the claimed “maintaining the primarily differentiated cells from 5 day to 25 days in culture;” claim 1, part d) to obtain secondary differentiated cells (claim 1, part d). 
Studer discloses [0139] the secondary differentiated cells express substance P.  Applicant’s specification discloses peripheral sensory neurons express substance P (page 25, third paragraph).  Therefore, Studer discloses obtaining peripheral sensory neurons from human induced pluripotent stem cells (the claimed “wherein the secondary differentiated cells are peripheral sensory neuronal cells;” claim 10) (the claimed “wherein the NCPCs express one more markers….Substance P;” claim 12) (the claimed “peripheral sensory neuronal cells produced by the method for inducing differentiation to peripheral sensory neurons;” claim 24).   
Regarding claim 4, Studer discloses [0273] to inhibit SMAD signaling 100 nM LDN and 10 uM SB432542 were used. The 100 nM LDN is a value falling within the claimed range of between 100 and 700 nM.  The 10uM SB432542 is a value falling within the claimed range of between 0.1 and 100 uM. Studer discloses [0273] use of 3 uM CHIR99021, a value falling within the claimed range of 0.1 to about 10 uM.
Regarding claim 13, Studer discloses production of peripheral sensory neurons for development of treatment modalities [0004]. Studer discloses methods to direct the lineage of hiPSCs to nociceptors [0006] that are derived from hiPSCs [0006] (the claimed “a peripheral sensory neurons derived in vitro from a method for inducing differentiation to peripheral sensory neuronal (PSN) cells;” claim13, part (a)(i) (the claimed “wherein the peripheral sensory neurons are derived from human induced pluripotent stem cells;” claim 14). Studer discloses [0015] the peripheral sensory neurons express substance P (the claimed “wherein the marker is chosen from…substance P;” claim 15). 
	Regarding claim 13, Studer discloses [0013] a method of screening biological agents comprising providing 
	i) a nociceptor (the claimed “peripheral sensory neuron:” claim 13, part (a)(i)), and 	ii) a test compound (the claimed “test compound;” claim 13, part (a)(ii)) 
	b) and contacting said nociceptor with said test compound and measuring activation or inhibition of nociceptor function (the claimed “measuring the peripheral sensory neuron function, wherein said function is measurement of at least one markers activity;” claim 13, part (b)).  Studer discloses [0014]  the measurement of at least one marker’s activity can be expression of proteins such as protachykinin-1 (TAC-1) (the claimed “wherein said function is measurement of at least one marker’s activity;” claim 13, part (b), last part)).
	Studer differs from the claims in that the document fails to disclose culture of hiPSC cells in 3N media (first issue), culture in media comprising at least one differentiation inductor (ascorbic acid) and at least one cell transduction inductor (cAMP) (second issue), culture on polyornithine/laminin substrates (third issue) and culture in conditioned media from neonatal human epidermal keratinocytes (HEKn) (fourth issue).  
However, Lee, Denda and Kumamoto cure the deficiencies.

	The first issue (3N culture media):
	Regarding the claimed 3N media (claim 1(a)(ii); (c), (d)) Lee does not disclose the claimed 3N media. Lee discloses (page 2, right column, top paragraph) a media comprising DMEM/F12 and N2 in a 1:1 ratio. Regarding the claimed 3N media, applicant’s specification (page 14, top paragraph) discloses 3N media is a 1:1 mixture of N2 and B27 media, that N2 media comprises N2, DMEM/F12, and that the B27 media comprises the B27 supplement in addition to other supplements (ie KSR). Therefore, the Lee media is not the same as the claimed 3N media.  
	However, it would have been obvious to one of ordinary skill to modify the Studer culture method by using the Lee culture media to culture the iPSC cells to neural crest cells and further into peripheral neural sensory cells as suggested by Lee in view of the teachings of Lee, showing successful culture of iPSCs into neural sensory cells (Abstract) in a media supporting neural induction, neurogenesis and neuronal differentiation.  
	One of ordinary skill would have had a reasonable expectation of success in culturing hiPSCs to peripheral sensory neuronal cells using Lee’s culture media in view of the teachings of Lee showing successful culture of hi PSCs to sensory neural cells.
	 One of ordinary skill would have been motivated to culture hiPSCs to peripheral sensory neurons in the Lee media view of the teachings of Lee (page 2, left column, third paragraph) that the sensory neurons support an entire VZV life cycle and may be able to address questions  regarding virus latency and reactivation. 

	The second issue (differentiation inductor and cell transduction inductor): 
	Lee discloses (page 2, right column, top paragraph) culture of hiPSCs on Matrigel coated plates in media comprising ascorbic acid (the claimed “differentiation inductor;” claim 1, part (d)) the claimed “differentiation inductor;” claim 8) and cAMP (the claimed “cell transduction inductor,” claim 1, part (d)) (the claimed “cell transduction inductor;” claim 9) and culture in the media for two weeks, a value falling within the claimed range of 2 to 25 days (claim 1, part (d).  
	It would have been obvious to one of ordinary skill to modify the Studer culture method by adding the differentiation inductor and the cell transduction inductor to the culture media as suggested by Lee to culture the neural crest cells (the claimed “contacting the primarily differentiated cells;” claim 1, part d) into peripheral neural sensory cells (the claimed “for obtaining the secondary differentiated cells;” claim 1, part d) in view of the teachings of Lee  that 80% of the cells obtained were sensory neurons and expressed neuron specific proteins (Abstract) and that the cells were  electrophysically active.
	One of ordinary skill would have had a reasonable expectation of success in culturing hiPSCs to neural sensory cells using Lee’s culture media comprising the differentiation inductor and the cell transduction inductor in view of the teachings of Lee showing successful culture of hiPSCs to peripheral sensory neural cells.
	 One of ordinary skill would have been motivated to culture hiPSCs to peripheral sensory neurons in the Lee media comprising the differentiation inductor and the cell transduction inductor in view of the teachings of Lee (page 2, left column, third paragraph) that the sensory neurons support an entire VZV life and may be able to address questions  regarding virus latency and reactivation. 

	The third issue (the polyornithine/laminin substrate) (claim 1, part (c)):
	Denda discloses  [0019] coculture of peripheral nerve cells (the claimed “secondary differentiated cells;” claim 1, part (e)) and neonatal [0026] human epithelial keratinocytes (HEKn cells) [0009] in a chamber having connected flow paths from 3 days to 6 day [0021], a value falling within the claimed “2 days to 22 days.” 
	Denda discloses [0015] culture of peripheral nerve cells on a surface coated with a mixture of poly-lysine, laminin and poly-L-ornithine (the claimed “contacting the primarily differentiated cells in a second culture vessel coated with polyornithine/laminin;” claim 1, part c) for 3-6 days [0021], a value falling within the claimed range of up to 12 days (claim 1, part c).   Kumamoto discloses (page 59, left column, bottom paragraph) that epidermal keratinocytes generate BDNF.  
	It would have been obvious to one of ordinary skill to modify the culture method of Studer and Lee by culturing the primarily differentiated cells (neural crest cells) on polyornithine/laminin substrates (the claimed “coated with polyornithine/laminin;” claim 1, part c) in view of the teachings of Denda, using polyornithine/laminin substrates shown to support peripheral nerve cell culture (claim 1, part (c)). 
	One of ordinary skill would have had a reasonable expectation of success in culturing the primarily differentiated cells on a polyornithine/laminin substrate in view of the teachings of Denda that polyornithine/laminin substrates support sensory neuron culture.
	One of ordinary skill would have been motivated to culture the primarily differentiated cells on a polyornithine/laminin substrate in view of the teachings of Denda that the polyornithine/laminin substrate supports neural cell culture. 

	The fourth issue (the HEKn conditioned media) (claim 1, part (e)): 
	It would have been obvious to one of ordinary skill to modify the culture method of Studer and Lee by culturing the secondarily differentiated cells in the presence of HEKn conditioned medium as suggested by Denda in view of the teachings of Denda, using HEKn conditioned media to support peripheral neural cell culture and Kumamoto disclosing HEK cells express BDNF (page 59, left column, bottom paragraph), shown by Lee above to be a necessary neurotrophic factor.  
	One of ordinary skill would have had a reasonable expectation of success in culturing the secondarily differentiated cells in HEKn conditioned medium in view of the teachings of Denda that [0003] keratinocytes secrete factors which interact with nerve cells in human skin and Kumamoto disclosing (page 59, left column, bottom paragraph)  HEK cells express BDNF (page 59, left column, bottom paragraph), shown by Lee above to be a necessary neurotrophic factor.
	One of ordinary skill would have been motivated to culture the secondarily differentiated cells in conditioned media comprising BDNF (HEKn conditioned media) in view of the teachings of Denda that the coculture system could be useful for screening of anti-itching drugs (Abstract). 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



 /TITILAYO MOLOYE/ Primary Examiner, Art Unit 1632